                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHERIE ABEL,                                     Case No. 17-cv-03734-SI
                                   8                   Plaintiff,
                                                                                          ORDER RE PREVIOUS DISCOVERY
                                   9             v.                                       DISPUTE
                                  10     OCEANIC ARCATA, LP, et al.,                      Re: Dkt. No. 66
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          During the November 8, 2019 hearing on defendant Oceanic Arcata’s motion for summary

                                  14   judgment, it was brought to the Court’s attention that its October 7, 2019 order on the parties’

                                  15   discovery dispute (Dkt. No. 66) may have a typographical error. The October 7, 2019 order does in

                                  16   fact have a typo on page 2 line 20. The sentence on page 2 line 20 that currently reads “Plaintiff

                                  17   shall supplement her responses to SROGS 1-11…” should have read “Plaintiff shall supplement her

                                  18   responses to SROGS 13-20…”

                                  19          Plaintiff shall supplement her responses to SROGS 13-20 on or before November 22, 2019.

                                  20

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 8, 2019

                                  24                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  25                                                  United States District Judge
                                  26
                                  27

                                  28
